 Case 1:17-cv-06127-ILG-ST Document 49 Filed 03/13/20 Page 1 of 1 PageID #: 299


                                           CIVIL MINUTE ENTRY


BEFORE:                             Magistrate Judge Steven L. Tiscione


DATE:                               March 10, 2020


TIME:                               10:30 A.M.


DOCKET NUMBER(S):                   CV-17-6127 (ILG)


NAME OF CASE(S):                    CHINCHA V. PATEL



FOR PLAINTIFF(S):                   Leon



FOR DEFENDANT(S):                   Mizrahi



NEXT CONFERENCE(S):                 See rulings below



FTR/COURT REPORTER:                 10:39 - 11:00

RULINGS FROM TELEPHONE CONFERENCE:

For the reasons discussed on the record, Defendant's MOTION for Extension of Time to Complete Discovery [47] is
granted in part and denied in part. The deadline for completion of all discovery is extended to March 31, 2020. NO
FURTHER DISCOVERY EXTENSIONS WILL BE PERMITTED. The deadline for beginning dispositive motion
practice remains April 20, 2020.
